Mr. Justice Scott, dissenting: It is conceded, in the opinion of the majority of the court, there is a variance between the proofs and the declaration that would be fatal had the objection been taken at the trial in the court below. One ground upon which the judgment is affirmed is, the objection was not made in the motion for a new trial. The motion for a new trial was in writing, and the seventh cause alleged is, “the proof does not sustain the declaration.” That is equivalent to saying there is a variance between the proofs and the declaration. As it was a question of fact whether the proofs sustained the declaration, or whether there was a variance between them, defendant could not sooner make the objection, and he ought to be allowed the benefit of it in this court. The instructions given seem to indicate the same objection was insisted on in the argument before the jury, but that fact can not be shown in the record. The formal objection would more appropriately appear as it does in the motion for a new trial.